Exhibit 10.1

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 17, 2012, by and between (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 8020 Towers
Crescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”), and (ii) LUNA
INNOVATIONS INCORPORATED, a Delaware corporation and LUNA TECHNOLOGIES, INC., a
Delaware corporation, each with offices located at 1 Riverside Circle, Suite
400, Roanoke, Virginia 24016 (individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 18, 2010,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 18, 2010, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement, dated as of March 7, 2011 and as further
amended by a certain Second Loan Modification Agreement, dated as of May 18,
2011 (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements executed by each Borrower in favor of Bank
(collectively, the “IP Agreements”, and together with any other collateral
security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting Sections 2.1.2, 2.1.3 and
2.1.4 thereof, and inserting in lieu thereof the following:

“2.1.2 [Reserved].

2.1.3 [Reserved.

2.1.4 [Reserved].”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.2 thereof:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services); plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either the
Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.”

and inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances exceeds the lesser of either the Revolving Line or the
Borrowing Base (such excess amount being an “Overadvance”), Borrower shall
immediately pay to Bank



--------------------------------------------------------------------------------

in cash such Overadvance. Without limiting Borrower’s obligation to repay Bank
any amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one and one-quarter percentage points (1.25%), which
interest shall be payable monthly, in arrears, in accordance with Section 2.3(f)
below.”

and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one percentage point (1.00%), which interest shall be
payable monthly, in arrears, in accordance with Section 2.3(f) below.”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(b) thereof:

“(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;”

and inserting in lieu thereof the following:

“(b) [Reserved];”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) thereof:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis on the
last Business Day of each month, in an amount equal to one-quarter of one
percent (0.25%) per annum of the average unused portion of the Revolving Line,
as determined by Bank. The unused portion of the Revolving Line, for the
purposes of this calculation, shall not include amounts reserved for products
provided in connection with Cash Management Services and FX Forward Contracts.
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Revolving Line Facility Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder, including
during any Streamline Period; and”

and inserting in lieu thereof the following:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis on the
last Business Day of each month, in an amount equal to one-quarter of one
percent (0.25%) per annum of the average unused portion of the Revolving Line,
as determined by Bank. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder, including during any Streamline Period; and”



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 3.4 thereof:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Eastern time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”

and inserting in lieu thereof the following:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Eastern time on the Funding Date of the Advance. Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Transaction Report executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit Advances to the Designated Deposit Account. Bank may
make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”

 

  7 The Loan Agreement shall be amended by inserting the following text at the
end of Section 4.1 thereof:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that expressly have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. [In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(b) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% for letters of credit
denominated in a currency other than Dollars), of the Dollar Equivalent of the
face amount of all such Letters of Credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.”



--------------------------------------------------------------------------------

  8 The Loan Agreement shall be amended by deleting the following text appearing
in Section 4.2 thereof:

“If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.”

 

  9 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(a) thereof:

“(a) Liquidity. Borrower’s (i) unrestricted cash at Bank plus (ii) the lesser of
(x) thirty percent (30%) of net billed accounts receivable (including, without
limitation, unbilled but contractually due accounts receivable) or (y) Three
Million Dollars ($3,000,000) of not less than Seven Million Dollars
($7,000,000).”

and inserting in lieu thereof the following:

“(a) Liquidity. Borrower’s (i) unrestricted cash at Bank plus (ii) the lesser of
(x) thirty percent (30%) of net billed accounts receivable (including, without
limitation, unbilled but contractually due accounts receivable) or (y) Three
Million Dollars ($3,000,000), of not less than Six Million Dollars
($6,000,000).”

 

  10 The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.9(b) thereof:

“(b) Adjusted EBITDA. Maintain, measured as of the end of each fiscal quarter
during the following periods on a trailing three month basis, Adjusted EBITDA of
at least the following:

 

Trailing Three Month Period Ended    Minimum Adjusted EBITDA  

March 31, 2011

   ($ 300,000 ) 

June 30, 2011 through and including September 30, 2011

   $ 500,000   

December 31, 2011

   $ 100,000   

 

March 31, 2012, and each trailing three month period ending thereafter

 

The greater of (i) forty percent (40%) of forecasted Adjusted EBITDA per the
board approved projections; or (b) $100,000”

and inserting in lieu thereof the following:

“(b) Adjusted EBITDA. Achieve, as of the end of each fiscal quarter, measured on
a trailing three month basis, Adjusted EBITDA of at least One Hundred Thousand
Dollars ($100,000).”

 

  11 The Loan Agreement shall be amended by deleting the following text
appearing as clauses (c) and (d) of Section 9.1 thereof:

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to 105%
of the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining



--------------------------------------------------------------------------------

undrawn plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit; provided, however, if an Event of
Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all Letters of Credit remaining undrawn shall automatically become
effective without any action by Bank;

(d) terminate any FX Forward Contracts;”

and inserting in lieu thereof the following:

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to 105%
(110% for letters of credit denominated in a currency other than Dollars), of
the Dollar Equivalent of the aggregate face amount of all letters of credit
remaining undrawn plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such letters of credit, as
collateral security for the repayment of any future drawings under such letters
of credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all letter of credit fees scheduled to be paid or payable
over the remaining term of any letters of credit; provided, however, if an Event
of Default described in Section 8.5 occurs, the obligation of Borrower to cash
collateralize all letters of credit remaining undrawn shall automatically become
effective without any action by Bank;

(d) terminate any foreign exchange forward contract;”

 

  12 The Loan Agreement shall be amended by deleting the following text from
Section 10 thereof:

 

“If to Bank:    Silicon Valley Bank    275 Grove Street, Suite 2-200    Newton,
Massachusetts 02466    Attn: Mr. Christopher Leary    Fax: (617) 527-0177   
Email: cleary@svb.com”

and inserting in lieu thereof the following:

 

“If to Bank:    Silicon Valley Bank    8020 Towers Crescent Drive Suite 475   
Vienna, Virginia 22182    Attn: Ms. Alicia Fuller    Fax: (703) 356-7643   
Email: afuller@svb.com”

 

  13 The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.9 thereof:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.3 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.”

 

  14 The Loan Agreement shall be amended by deleting following definitions
appearing in Section 13.1 thereof:

““Cash Management Services” is defined in Section 2.1.4.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reduction Amount” is defined in Section 2.1.3.

“Hansen Medical” is Hansen Medical, Inc., a Delaware corporation, and each of
its Subsidiaries and Affiliates.

“Hansen Secured Promissory Note” means the Hansen Settlement Document of that
title.

“Hansen Settlement Documents” means the Hansen Settlement Documents as defined
in the Plan of Reorganization.

“Hansen Subordinated Loan Documents” means the Security Agreement, Patent and
Trademark Security Agreement, and the Hanson Secured Promissory Note, each as
described in the Hansen Settlement Documents, as the same may from time to time
be amended, modified, supplemented, extended, renewed, restated or replaced.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).”

 

  15 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

““Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) to the
extent deducted in the calculation of Net Income, non-cash stock compensation
expense, plus (f) to the extent deducted in the calculation of Net Income,
after-tax dividends (provided, that nothing herein shall be construed as
permitting Borrower to pay and dividends or distributions in



--------------------------------------------------------------------------------

violation of Section 7.7 hereof) less (g) to the extent included in the
calculation of Net Income, non-cash income recognized in connection with the
early termination of the Indebtedness under the Hansen Subordinated Loan
Documents.[ TBD]

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.

“Credit Extensions” is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, Term Loan or any other extension
of credit by Bank for Borrower’s benefit.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, the Subordination Agreement, the Post-closing Letter, any
note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas: (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

“Revolving Line Maturity Date” is May 17, 2012.”

and inserting in lieu thereof the following:

““Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) to the
extent deducted in the calculation of Net Income, non-cash stock compensation
expense, plus (f) to the extent deducted in the calculation of Net Income,
after-tax dividends (provided, that nothing herein shall be construed as
permitting Borrower to pay and dividends or distributions in violation of
Section 7.7 hereof).[TBD]

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Credit Extensions” is any Advance, letter of credit, foreign exchange forward
contract, amount utilized for cash management services, Term Loan or any other
extension of credit by Bank for Borrower’s benefit.



--------------------------------------------------------------------------------

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, any Bank Services Agreements, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of Bank
in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
letters of credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas: (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

“Revolving Line Maturity Date” is May 17, 2014.”

 

  16 The Loan Agreement shall be amended by deleting the following clause
(s) from the definition of “Eligible Accounts” in Section 13.1 thereof:

“(s) prior to (i) payment in full of all Indebtedness of Borrower under the
Hansen Subordinated Loan Documents and (ii) the termination of all of the Hansen
Subordinated Loan Documents and prior to release of all security interests or
Liens created thereunder, Accounts for which the Account Debtor is Hansen
Medical; and””

and inserting in lieu thereof the following:

“(s) [reserved]; and”

 

  17 The loan Agreement shall be amended by inserting the following definitions
in Section 13.1 thereof, each in its appropriate alphabetical order:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Third Loan Modification Effective Date” is May     , 2012.”

 

  18 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Third Loan
Modification Effective Date, each in form and substance satisfactory to the
Bank, in its sole discretion (collectively, the “Conditions Precedent”):

 

  A.

Copies, certified by a duly authorized officer of the Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of the
Borrower as in effect on the date hereof



--------------------------------------------------------------------------------

  (but only to the extent modified since last delivered to the Bank), (ii) the
resolutions of the Borrower authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
the Borrower’s performance of all of the transactions contemplated hereby (but
only to the extent required since last delivered to Bank), and (iii) an
incumbency certificate giving the name and bearing a specimen signature of each
individual who shall be so authorized (but only to the extent any signatories
have changed since such incumbency certificate was last delivered to Bank);

 

  B. A certificate from the Secretary of State of the applicable State of
organization as of a recent date as to the Borrower’s existence and good
standing, together with certificates of foreign qualification from the
applicable authority in each applicable jurisdiction in which Borrower is so
qualified, each as of a recent date;

 

  C. Updated Perfection Certificates, executed by Borrower;

 

  D. Updated evidence of insurance; and

 

  E. Such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank Borrower shall pay to Bank a Revolving Line
commitment fee equal to Five Thousand Dollars ($5,000), which fees shall be due
on the date hereof and shall be deemed fully earned as of the date hereof.
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

6. RATIFICATION OF IP AGREEMENTS. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreements, and
acknowledges, confirms and agrees that said IP Agreements, as modified by
certain disclosures made by Borrower to Bank through and including the date
hereof, contain an accurate and complete listing of all Intellectual Property
Collateral as defined in each respective IP Agreement, and each remains in full
force and effect. Notwithstanding the terms and conditions of any of the IP
Agreements, Borrower shall not register any Copyrights or Mask Works in the
United States Copyright Office unless it: (i) has given at least fifteen
(15) days’ prior written notice to Bank of its intent to register such
Copyrights or Mask Works and has provided Bank with a copy of the application it
intends to file with the United States Copyright Office (excluding exhibits
thereto); (ii) executes a security agreement or such other documents as Bank may
reasonably request in order to maintain the perfection and priority of Bank’s
security interest in the Copyrights proposed to be registered with the United
States Copyright Office; and (iii) records such security documents with the
United States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within thirty (30) days of any such filing.

7. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in certain
Perfection Certificates, each dated as of February 18, 2010, each as modified by
written disclosures made by Borrower to Bank through and including the date
hereof, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in each such Perfection Certificate, as modified
through the date hereof, remains true and correct in all material respects as of
the date hereof.

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



--------------------------------------------------------------------------------

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement (as modified by this
Loan Modification Agreement), and all security or other collateral granted to
the Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.

 

BORROWER: LUNA INNOVATIONS INCORPORATED By  

/s/ My Chung

Name:   My Chung Title:   President and CEO LUNA TECHNOLOGIES, INC. By  

/s/ Scott A. Graeff

Name:   Scott A. Graeff Title:   President BANK: SILICON VALLEY BANK By:  

/s/ Alicia Fuller

Name:  

Alicia Fuller

Title:  

Relationship Manager



--------------------------------------------------------------------------------

Exhibit A to Third Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                      FROM:    LUNA
INNOVATIONS INCORPORATED       LUNA TECHNOLOGIES, INC.   

The undersigned authorized officer of Luna Innovations Incorporated, a Delaware
corporation, and Luna Technologies, Inc., a Delaware corporation (individually
and collectively, jointly and severally, the “Borrower”) certifies that under
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (1) Borrower is in complete compliance for the period
ending                      with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate

  

Monthly within 30 days

   Yes    No

Annual financial statement (CPA Audited) + CC

  

FYE within 120 days

   Yes    No

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

   Yes    No

A/R & A/P Agings, Deferred Revenue/billings in excess of cost report/project
identifiers for Assignments of Claim tracking purposes

  

Monthly within 15 days

   Yes    No

Transaction Reports

  

Bi-weekly (monthly with 30 days during a Streamline Period) and with each
request for an advance

   Yes    No Projections   

FYE within 30 days, and as amended

   Yes    No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

______________________________________________________________

 

Financial Covenant

   Required      Actual      Complies  

Maintain as indicated:

        

Minimum Liquidity

   $ 6,000,000       $                      Yes    No   

Minimum Adjusted EBITDA

   $ 100,000       $                      Yes    No   

 

1



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

LUNA INNOVATIONS INCORPORATED     BANK USE ONLY LUNA TECHNOLOGIES, INC.        
  Received by:  

 

        AUTHORIZED SIGNER By:  

 

    Date:  

 

Name:  

 

      Title:  

 

    Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:   Yes    No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

 

I. Liquidity (Section 6.9(a))

Required: Liquidity. Borrower’s (i) unrestricted cash at Bank plus (ii) the
lesser of (x) thirty percent (30%) of net billed accounts receivable (including,
without limitation, unbilled but contractually due accounts receivable) or
(y) Three Million Dollars ($3,000,000) of not less than Six Million Dollars
($6,000,000).”

Actual:

 

A.

  Aggregate value of Borrower’s unrestricted cash at Bank    $                

B.

  The lesser of (x) thirty percent (30%) of net billed accounts receivable
(including, without limitation, unbilled but contractually due accounts
receivable) or (y) Three Million Dollars ($3,000,000)    $                

C.

  LIQUIDITY (line A plus line B)    $                

Is line C equal to or greater than $6,000,000?

 

______

   No, not in compliance     ______       Yes, in compliance

 

3



--------------------------------------------------------------------------------

II. Adjusted EBITDA (Section 6.9(b))

Required: Achieve, as of the end of each fiscal quarter, measured on a trailing
three month basis, Adjusted EBITDA of at least One Hundred Thousand Dollars
($100,000).

Actual: All amounts calculated on a trailing three month basis:

 

A.

 

Net Income

   $                

B.

 

To the extent included in the determination of Net Income

    

1.       The provision for income taxes

   $                  

2.       Depreciation expense

   $                  

3.       Amortization expense

   $                  

4.       Net Interest Expense

   $                  

5.       Non-cash stock compensation expense

   $                  

6.       After-tax dividends (provided, that nothing herein shall be construed
as permitting Borrower to pay and dividends or distributions in violation of
Section 7.7 of the Loan Agreement)

   $                  

7.       Non-cash income recognized in connection with the early termination of
the Indebtedness under the Hansen Subordinated Loan Documents.

   $                  

8.       The sum of lines 1 through 6 minus line 7

   $                

C.

 

Adjusted EBITDA (line A plus line B.8)

     ______   

Is line C equal to or greater than $ [                    ]?

 

______

   No, not in compliance     ______       Yes, in compliance

 

1